DECISION AND JUDGMENT ENTRY
This case is on appeal from the December 17, 1999 judgment of the Lucas County Court of Common Pleas, which classified appellant, John V. Albrecht, as a sexual predator under R.C. 2950.01(E) based upon his 1989 convictions for sexually oriented offenses and current psychological evaluations.  The court ordered appellant to comply with the registration and verification requirements of R.C. 2929.13(H).
On appeal, appellant asserts the following single assignment of error raising multiple issues:
  "THE TRIAL COURT ERRED IN FAILING TO GRANT DEFENDANT-APPELLANT'S MOTION TO DISMISS THE PROCEEDINGS HELD PURUSANT TO OHIO'S SEX OFFENDER STATUTE, R.C. SECTION 2950, ON THE GROUNDS [SIC] THAT THE STATUTE IS UNCONSTITUTIONAL AS IT IS APPLIED TO DEFENDANT-APPELLANT."
Appellant first argues that the sexual predator statute is unconstitutional because it violates the Retroactivity Clause of the Ohio Constitution and the ex post facto provisions of the United States Constitution.  The Ohio Supreme Court has already addressed these issues and found that the statute does not violate these constitutional provisions.  State v. Cook (1998), 83 Ohio St. 3d 404,  paragraph one and two of the syllabus, certiorari denied (1999), 525 U.S. 1182.
Appellant also argues that the statute violates the Double Jeopardy Clause of the United States Constitution and the Equal Protection Clauses of the United States and Ohio Constitutions.  These issues have also been reviewed by the Ohio Supreme Court, which has held that the statute does not violate these constitutional provisions.  State v. Williams (2000),88 Ohio St. 3d 513, certiorari denied (2000), ___ U.S. ___,121 S. Ct. 241, 148 L. Ed. 2d 173.
Accordingly, appellant's sole assignment of error is not well-taken. Judgment of the Lucas County Court of Common Pleas is affirmed.  Pursuant to App.R. 24, appellant is hereby ordered to pay the court costs incurred on appeal.
  ________________________________  George M. Glasser, J.
James R. Sherck, J., Richard W. Knepper, P.J. JUDGE CONCUR.
Judge George M. Glasser, retired, sitting by assignment of the Chief Justice of the Supreme Court of Ohio.